I dissent because the majority has misconstrued our decision inGinocchio. In Ginocchio, we found that the record did not contain a judgment entry as required by State v. Tripodo (1977), 50 Ohio St.2d 124, 4 O.O.3d 280, 363 N.E.2d 719. Instead, the record filed in the court of appeals simply contained a docket form, not labeled a "judgment," and not bearing a time stamp or any other indication that such was entered on the court's journal by the clerk. In Ginocchio, supra, 38 Ohio App.3d at 106,526 N.E.2d at 1367-1368, we stated:
"Much to our dismay, this court has noted an increasing tendency on the part of some municipal and county courts to rely upon handwritten forms such as the one involved here, or even upon brief notations on the case file or jacket, as their judgment entries. Such conduct clearly deviates from Crim.R. 32(B) and M.C.Sup.R. 7, and can no longer be tolerated.
"Whether it be a municipal, county, or common pleas court, the same basic procedural formalities must be followed in order to assure that the parties, particularly the defendant in a criminal case, are fully aware of the time from which the thirty-day limitation of App.R. 4(B) commences to run. State v.Tripodo, supra. Therefore, in all criminal cases appealed to this court, a formal final journal entry or order must be prepared which contains the following:
"1. the case caption and number;
"2. a designation as a decision or judgment entry or both;
"3. a clear pronouncement of the court's judgment, including the plea, the verdict or findings, sentence, and the court's rationale if the entry is combined with a decision or opinion;
"4. the judge's signature; and
"5. a time stamp indicating the filing of the judgment with the clerk for journalization." *Page 591 
Unlike Ginocchio, the case at bar has a journal entry, signed by the judge, setting forth the appellant's sentence upon his plea of guilty. The journal entry clearly indicates that appellant changed his plea from not guilty to guilty in consideration of a reduced sentence. The majority has somehow determined that the trial judge must go through some kind of ritual, finding a defendant guilty, even though he has already pleaded guilty. While such must be done by the trial judge following a plea of "no contest," there is nothing in the Criminal Rules that requires a trial judge to confirm the guilt of one pleading guilty, by separate findings of fact.
A guilty plea is a complete admission of the defendant's guilt. Crim.R. 11(B)(1). A plea of guilty is also a confession to the crime charged. Davis v. State (App. 1935), 19 Ohio Law Abs. 382. Thus, once the accused pleads guilty, the trial court "accepts" the plea but does not render a finding of guilt. Where a guilty plea is accepted, the trial court shall immediately proceed with sentencing. Crim.R. 11(B)(3).
The court's finding of guilt, following the guilty plea, is pellucid. Unlike Ginocchio, we are not required to engage in speculation or conjecture to ascertain the judgment in Lebanon Municipal Court and the date such was issued.
Appellant complains that this case should be reversed simply because there was no verbatim typed transcript of the proceedings, and accordingly no record to show the trial judge complied with Crim.R. 11. Apparently, there was a mechanical failure of the recording device utilized by Lebanon Municipal Court. It is noteworthy, however, that appellant does not even contend that there was a failure on the part of the trial judge to comply with Crim.R. 11, or that appellant did not plead guilty under a negotiated plea. It was appellant's obligation to prepare a record, and if no record was available because of a mechanical failure of the recording system, appellant was obligated to prepare a record pursuant to App.R. 9 and 10. Absent such a record, there is a presumption of validity as to the trial court's action. In the absence of an adequate record, which is the appellant's responsibility, the court of appeals is unable to evaluate the merits of the assignments of error and must affirm the trial court's decision. Volodkevich v.Volodkevich (1989), 48 Ohio App.3d 313, 549 N.E.2d 1237. The judgment of the trial court should be affirmed. *Page 592